DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 10-11, filed 11/03/21, with respect to claims 1, 2, 4, 5, 7, 8, 10, 11 and 13-20 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4, 5, 7, 8, 10, 11 and 13-20 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 12/10/21.
The application has been amended as follows: 
--13. (Currently amended) An information processing system comprising:
	a first apparatus;
	a log server;
	a plurality of second apparatuses; and
	a server,
	wherein the first apparatus receives authentication information of a first user and transmits the authentication information to the server,
	the server transmits, to the first apparatus, first permission information indicative of a second apparatus which the first user is permitted to use among the plurality of second apparatuses in a case where the first user is authenticated on a basis of the authentication information,
	the first apparatus transmits the first permission information to a second apparatus selected from among the plurality of second apparatuses, and
, wherein the log server stores therein received attribute information of a user who has been permitted to use any of the plurality of second apparatuses, and transmits second permission information for the first user to the first apparatus in a case where attribute information of the second user is stored in the log server when the log server receives an inquiry about whether or not the attribute information of the second user is stored in the log server, and
	the selected second apparatus permits the first user to use the selected second apparatus in a case where the second permission information is received from the first apparatus.

	14. (cancelled)

	15. (Currently amended) The information processing system according to Claim 13	wherein the selected second apparatus inquires of the log server whether or not the attribute information of the second user is stored in the log server in a case where the received first permission information does not indicate the selected second apparatus and permits the first user to use the selected second apparatus in a case where the second permission information is received from the log server.

	16. (Currently amended) The information processing system according to Claim 13, wherein


	18. (Currently amended) The information processing system according to Claim 13, wherein
	the first apparatus requests the server to update the first permission information in a case where the first apparatus receives the second permission information from the log server; and
	upon receipt of the request to update the first permission information from the first apparatus, the server updates the first permission information so that the updated first permission information indicates the second apparatus which the first user is permitted to use on a basis of the second permission information.--


Allowable Subject Matter
Claim 1, 2, 4, 5, 7, 8, 10, 11 and 13, 15-20 are allowed.
Regarding claim 1, Debry teaches an information processing apparatus (information processing apparatus). (fig 1, and fig. 5 apparatus 10 and column 6, lines 10-30, column 12 ,lines 24-25), comprising a processor (The processor of the computer (information processing apparatus) is the CPU of column 11, line 49-51 which is used to implement the computers/server/processing system of the invention) configured to: 
acquire first permission information ( will call certificate, fig. 1 and fig. 5) indicative of an apparatus which a first user is permitted to use (will call certificate is first permission information indicative that the file source is to be used by the user of the printer (column 6, lines 19-21).  The will call certificate indicates the file source (information processing apparatus), column 5, lines 60-65),
permit the first user to use the information processing apparatus in a case where the first permission information indicates the information processing apparatus (The will call certificate (permission information) indicates the information processing apparatus (column 6, lines 19-20, digital signature of the file source).  The permission information (will-call certificate) would also permit the user to use the file source to deliver a document to the user’s printer (520, fig, 5). , 
Hahn teaches permit the first user to use the information processing apparatus in a case where the first permission information does not indicate the information processing apparatus (fig. 3, paragraph 17, indicating which user is allowed to access what resource note:  the file source (resource) in Debry is a computer, column 7, lines 1-10, Debry; paragraph 19, access the program requirement data should be granted even though the entries in the resource authorization for Robert Smith…do not indicate authorization) and a second user having an attribute that is in a predetermined relationship with an attribute of the first user is permitted to use the information processing apparatus (Robert Smith (first user) is allowed to access program requirement data (server downloads the program requirement data to client 14a paragraph 19,) in the case where the first permission information does not indicate the program requirement data (do not indicate authorization to access the program requirement data, paragraph 19, also see fig. 3, the permission data of fig. 3 does not show Robert Smith has permission to access program requirement data) and a second user (Carol Parker, fig. 2D) having an attribute that is in a predetermined relationship with an attribute of the first user (both Carol Parker and Robert Smith are programmer and in the same group programmer_ELM_IBM, fig. 2B) is permitted to use access program requirement data (fig. 3, Progroup_ELM_IBM).
Derby and Hahn fails to teach acquire attribute information indicative of the attribute of the first user, permit the first user to use the information processing apparatus and cause the attribute information of the first user to be stored in a log server in a case where the first permission infonration indicates the information processing apparatus, inquire of the log server whether or not attribute information of the second user is stored in a case where the first permission information does not indicate the informnation processing apparatus, and permit the first user to use the information processing apparatus in a case where second permission information indicating that the attribute infonnation of the second user is stored is received from the log server.

Regarding claim 13, Debry teaches a first apparatus (information processing apparatus). (fig 1, and fig. 5 apparatus 10 and column 6, lines 10-30, column 12 ,lines 24-25); 
a server (print server (abstract fig 1))
wherein the first apparatus receives authentication information of a first user and transmits the authentication information to the server ( will call certificate, fig. 1 and fig. 5),
the server transmits, to the first apparatus, first permission information indicative of a second apparatus which the first user is permitted to use amount the plurality of second apparatuses in a case where the first user is authenticated on a bases of the authentication information (will call certificate (fig. 1 and fig. 5) is first permission information indicative that the file source is to be used by the user of the printer (column 6, lines 19-21).  The will call certificate indicates the file source (information processing apparatus), column 5, lines 60-65),
the first apparatus transmits the first permission information to a second apparatus selected from among the plurality of second apparatuses (The will call certificate (permission information) indicates the information processing apparatus (column 6, lines 19-20, digital signature of the file source).  The permission information (will-call certificate) would also permit the user to use the file source to deliver a document to the user’s printer (520, fig, 5). , 
Hahn teaches permit the first user to use the information processing apparatus in a case where the first permission information does not indicate the information processing apparatus (fig. 3, paragraph 17, indicating which user is allowed to access what resource note:  the file source (resource) in Debry is a computer, column 7, lines 1-10, Debry; paragraph 19, access the program requirement data should be granted even though the entries in the resource authorization for Robert Smith…do not indicate authorization) and a second user having an attribute that is in a predetermined relationship with an attribute of the first user is permitted to use the information processing apparatus (Robert Smith (first user) is allowed to access program requirement data (server downloads the program requirement data to client 14a paragraph 19,) in the case where the first permission information does not indicate the program requirement data (do not indicate authorization to access the program requirement data, paragraph 19, also see fig. 3, the permission data of fig. 3 does not show Robert Smith has permission to access program requirement data) and a second user (Carol Parker, fig. 2D) having an attribute that is in a predetermined relationship with an attribute of the first user (both Carol Parker and Robert Smith are programmer and in the same group programmer_ELM_IBM, fig. 2B) is permitted to use access program requirement data (fig. 3, Progroup_ELM_IBM).
Derby and Hahn fails to teach acquire attribute information indicative of the attribute of the first user, permit the first user to use the information processing apparatus and cause the attribute information of the first user to be stored in a log server in a case where the first permission infonration indicates the information processing apparatus, inquire of the log server whether or not attribute information of the second user is stored in a case where the first permission information does not indicate the informnation processing apparatus, and permit the first user to use the information processing apparatus in a case where second permission information indicating that the attribute infonnation of the second user is stored is received from the log server.

Regarding claim 20, Debry teaches A non-transitory computer readable medium storing a program causing a computer that has a processor to execute a process for information processing (column 11, lines 21-25), the process comprising: 
acquire first permission information indicative of an apparatus which a first user is permitted to use (will call certificate is first permission information indicative that the file source is to be used by the user of the printer (column 6, lines 19-21).  The will call certificate indicates the file source (information processing apparatus), column 5, lines 60-65),
permit the first user to use the information processing apparatus in a case where the first permission information indicates the information processing apparatus (The will call certificate (permission information) indicates the information processing apparatus (column 6, lines 19-20, digital signature of the file source).  The permission information (will-call certificate) would also permit the user to use the file source to deliver a document to the user’s printer (520, fig, 5), 
Hahn teaches permit the first user to use the information processing apparatus in a case where the first permission information does not indicate the information processing apparatus (fig. 3, paragraph 17, indicating which user is allowed to access what resource note:  the file source (resource) in Debry is a computer, column 7, lines 1-10, Debry; paragraph 19, access the program requirement data should be granted even though the entries in the resource authorization for Robert Smith…do not indicate authorization) and a second user having an attribute that is in a predetermined relationship with an attribute of the first user is permitted to use the information processing apparatus (Robert Smith (first user) is allowed to access program requirement data (server downloads the program requirement data to client 14a paragraph 19,) in the case where the first permission information does not indicate the program requirement data (do not indicate authorization to access the program requirement data, paragraph 19, also see fig. 3, the permission data of fig. 3 does not show Robert Smith has permission to access program requirement data) and a second user (Carol Parker, fig. 2D) having an attribute that is in a predetermined relationship with an attribute of the first user (both Carol Parker and Robert Smith are programmer and in the same group programmer_ELM_IBM, fig. 2B) is permitted to use access program requirement data (fig. 3, Progroup_ELM_IBM).
Derby and Hahn fails to teach acquire attribute information indicative of the attribute of the first user, permit the first user to use the information processing apparatus and cause the attribute information of the first user to be stored in a log server in a case where the first permission infonration indicates the information processing apparatus, inquire of the log server whether or not attribute information of the second user is stored in a case where the first permission information does not indicate the informnation processing apparatus, and permit the first user to use the information processing apparatus in a case where second permission information indicating that the attribute infonnation of the second user is stored is received from the log server.
It is inherent that all of the dependent claims are allowed for depending on allowable independent claims.



 Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.


Michael Burleson
Patent Examiner
Art Unit 2673


/Michael Burleson/
December 16, 2021
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675